 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Melissa Woolsey-Ragno,                          No. CV-19-03681-PHX-DJH
10                 Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                   Defendant.
14
15
16         At issue is the denial of Plaintiff Melissa Woolsey-Ragno’s Application for
17   Disability Insurance Benefits by the Social Security Administration (SSA) under the Social
18   Security Act. Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review
19   of that denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 13, Pl. Br.),
20   Defendant SSA Commissioner’s Response Brief (Doc. 14, Def. Br.), and Plaintiff’s Reply
21   (Doc. 16, Reply). The Court has reviewed the briefs and Administrative Record (Doc. 13,
22   R.) and now affirms the Administrative Law Judge’s (ALJ) decision (R. at 11–30) as
23   upheld by the Appeals Council (R. at 2–7).
24   I.    BACKGROUND
25         Plaintiff filed an application for Disability Insurance Benefits on July 27, 2015 for
26   a period of disability beginning on August 1, 2013. (R. at 14.) Her claim was denied
27   initially on November 3, 2015, and upon reconsideration on March 14, 2016. (R. at 14.)
28   On January 4, 2018, Plaintiff appeared before the ALJ for a hearing regarding her claim.
 1   (R. at 14.) On May 23, 2018, the ALJ denied Plaintiff’s claim, and on March 28, 2019, the
 2   Appeals Council denied Plaintiff’s Request for Review of the ALJ’s decision. (R. at 2, 26.)
 3          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
 4   to provide a complete summary here. The pertinent medical evidence will be discussed in
 5   addressing the issues raised by the parties. Upon considering the medical records and
 6   opinions, the ALJ evaluated Plaintiff’s disability based on the following severe
 7   impairments: irritable bowel syndrome/colitis, asthma with tobacco dependence,
 8   degenerative joint disease, carpal tunnel syndrome, migraine headaches, major depressive
 9   disorder, post-traumatic stress disorder, generalized anxiety disorder, and obsessive
10   compulsive disorder. (R. at 16.)
11          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
12   that Plaintiff is not disabled. (R. at 16.) The ALJ determined that Plaintiff “does not have
13   an impairment or combination of impairments that meets or medically equals the severity
14   of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.” (R. at 18.)
15   The ALJ found that Plaintiff can perform light work “except she could occasionally and
16   frequently lift and carry 10 pounds, sit for six hours in an eight-hour workday and
17   stand/walk for six hours in an eight-hour workday. She can frequently climb ramps and
18   stairs, balance, stoop, kneel, and crouch. She can occasionally climb ladders; never climb
19   ropes and scaffolds; never crawl; frequently bilaterally handle, finger, feel, and overhead
20   reach. She must avoid concentrated exposure to pulmonary irritants such as fumes, odors,
21   dusts, and gases in addition to hazards, including moving machinery and unprotected
22   heights. She is further limited to occasional interaction with the public and co-workers,
23   with no crowd contact.” (R. at 19.) The ALJ found that Plaintiff cannot perform her past
24   relevant work but that there are jobs that exist in significant numbers that she can perform.
25   (R. at 24–25.)
26   II.    LEGAL STANDARD
27          In determining whether to reverse an ALJ’s decision, the district court reviews only
28   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,


                                                 -2-
 1   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
 2   determination only if the determination is not supported by substantial evidence or is based
 3   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
 4   relevant evidence that a reasonable person might accept as adequate to support a conclusion
 5   considering the record as a whole. Id. To determine whether substantial evidence supports
 6   a decision, the Court must consider the record as a whole and may not affirm simply by
 7   isolating a “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence
 8   is susceptible to more than one rational interpretation, one of which supports the ALJ’s
 9   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
10   (9th Cir. 2002) (citations omitted).
11          To determine whether a claimant is disabled for purposes of the Act, the ALJ
12   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
13   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
14   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
15   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
16   § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”
17   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
18   step three, the ALJ considers whether the claimant’s impairment or combination of
19   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
20   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
21   found to be disabled. Id. At step four, the ALJ assesses the claimant’s residual functional
22   capacity (RFC) and determines whether the claimant is still capable of performing past
23   relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and
24   final step, where she determines whether the claimant can perform any other work in the
25   national economy based on the claimant’s RFC, age, education, and work experience. 20
26   C.F.R. § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
27   III.   ANALYSIS
28          Plaintiff raises five arguments for the Court’s consideration. (Pl. Br. at 4–5.) First,


                                                 -3-
 1   Plaintiff challenges the ALJ’s evaluation of medical opinions from her treating physician,
 2   her examining physician, and her physical therapist. (Pl. Br. at 4–5.) Next, Plaintiff
 3   challenges the ALJ’s consideration of Plaintiff’s symptom testimony. (Pl. Br. at 4–5.)
 4   Finally, Plaintiff argues that the ALJ improperly concluded Plaintiff can work as an office
 5   helper or housekeeper because those positions require greater exertional demands than the
 6   ALJ found Plaintiff can perform. (Pl. Br. at 24.) However, the Court disagrees with each
 7   of Plaintiff’s arguments.
 8           A.       The ALJ did not err in rejecting the medical opinions of Plaintiff’s
                      treating physician, her examining physician, or her physical therapist.
 9
10           While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
11   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.
12   2008). Those who have treated a claimant are treating physicians, those who examined but
13   did not treat the claimant are examining physicians, and those who neither examined nor
14   treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
15   Cir. 1995). If a treating physician’s opinion is not given controlling weight, then the ALJ
16   must consider the relevant factors listed in 20 C.F.R. § 404.1527(d)(2)–(6) and determine
17   the appropriate weight to give the opinion. Orn, 495 F.3d at 632. If a treating physician’s
18   opinion is contradicted by another doctor’s opinion, the ALJ cannot reject the treating
19   physician’s opinion unless he provides specific and legitimate reasons that are based on
20   substantial evidence in the record.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.
21   2005)
22           Similarly, “[t]he opinion of an examining physician is . . . [generally] entitled to
23   greater weight than the opinion of a nonexamining physician.” Lester, 81 F.3d at 830. “[T]he
24   opinion of an examining doctor, even if contradicted by another doctor, can only be rejected
25   for specific and legitimate reasons that are supported by substantial evidence in the record.”
26   Id. at 830–31.
27           Treating physical therapists are considered “other sources” and are generally not
28   afforded the same weight as treating physicians under the regulations. See Ghanim v.


                                                 -4-
 1   Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014). To reject a treating physical therapist’s
 2   opinion the ALJ must provide germane reasons that are substantiated by the record. See
 3   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
 4                 1.     The ALJ correctly rejected the opinion of Plaintiff’s treating
                          physician because the opinion was inconsistent with the medical
 5
                          evidence.
 6
 7          Dr. Tiffany Nunnelly treated Plaintiff for several years and submitted a medical
 8   source statement regarding Plaintiff’s mental limitations. (R. 340–42.) Dr. Nunnelly
 9   diagnosed Plaintiff with major recurrent depression, asthma, and hypertension. (R. at 340.)
10   She noted marked limitations in Plaintiff’s ability to perform activities of daily living, to
11   maintain social functioning, and to maintain concentration, persistence, or pace. (R. at
12   341.) She also opined that Plaintiff’s symptoms would limit her functional abilities and
13   “will interfere with the patient’s ability to retain employment.” (R. at 340.)
14          The ALJ gave the opinion little weight for three reasons. First, the ALJ gave the
15   opinion little weight because Dr. Nunnelly is a general practitioner rather than a specialist
16   in mental health treatment. (R. at 22.) Second, the ALJ gave the opinion little weight
17   because it was inconsistent with Plaintiff’s lack of treatment from a mental health
18   specialist. (R. at 22.) Finally, the ALJ found that the opinion is inconsistent with the
19   medical records, which revealed severe impairments but only mild limitations. (R. at 22.)
20          The ALJ erred by rejecting Dr. Nunnelly’s opinion because she is not a specialist,
21   and because Plaintiff did not receive mental health treatment from a specialist.
22   Nevertheless, that error was harmless because it was inconsequential to the ALJ’s
23   evaluation of Dr. Nunnelly’s opinion since the ALJ also gave a valid reason for rejecting
24   the opinion. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006);
25   see also Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155 (9th Cir. 2008).
26          Dr. Nunnelly’s opinion is inconsistent with the medical evidence, and consequently,
27   the ALJ did not err in rejecting her opinion for that reason. Though the medical records
28   undeniably demonstrate the existence of Plaintiff’s severe mental impairments, the record


                                                 -5-
 1   does not demonstrate limitations of the magnitude found by Dr. Nunnelly. Instead, the
 2   medical records largely reveal mild symptoms and limitations that are inconsistent with the
 3   severe limitations opined to by Dr. Nunnelly. For example, at a November 10, 2015
 4   appointment, Dr. Nunnelly noted that Plaintiff was oriented to time and place and had a
 5   normal mood and affect. (R. at 364.) On May 23, 2016, Plaintiff presented with anxiety
 6   and depression, but she was also “able to maintain relationships,” and her impairments did
 7   “not interfere with activities of daily living.” (R. at 437.) Plaintiff also reported that her
 8   depression and anxiety improved with medication. (R. at 530.) Ultimately, the medical
 9   records supporting Dr. Nunnelly’s opinion are sparse. Because the ALJ rejected Dr.
10   Nunnelly’s opinion for a specific and legitimate reason that was supported by substantial
11   evidence he did not err. Orn, 495 F.3d at 633.
12                 2.      The ALJ correctly evaluated the examining physician’s opinion.
13          Dr. Kenneth Littlefield twice evaluated Plaintiff’s psychological symptoms and
14   limitations. (R. at 353–60, 371–76.) He diagnosed Plaintiff with major depressive disorder,
15   post-traumatic stress disorder, generalized anxiety disorder, and obsessive compulsive
16   disorder. (R. at 356.) He also opined that Plaintiff has chronic symptoms that are likely to
17   continue without intervention and treatment. (R. at 375.) Nevertheless, Dr. Littlefield only
18   found that Plaintiff had functional limitations in the area of social interaction. (R. at 376.)
19   In the area of social interaction he noted that it is likely Plaintiff would be “polite,
20   cooperative, and pleasant to work with despite her dysphoria” in a work setting. (R. at 376.)
21   The ALJ gave only partial weight to Dr. Littlefield’s prognosis that Plaintiff’s symptoms
22   would likely continue without treatment because he concluded that the prognosis was
23   speculative. (R. at 21.)
24          Plaintiff argues that the ALJ errantly rejected Dr. Littlefield’s opinion and
25   incorrectly found lesser limitations than Dr. Littlefield opined to. (Pl. Br. at 13.) The Court
26   disagrees. Regardless of whether the ALJ errantly rejected Dr. Littlefield’s prognosis, it is
27   clear that the ALJ appropriately considered Dr. Littlefield’s opinion and accounted for it
28


                                                  -6-
 1   in Plaintiff’s RFC.1 Dr. Littlefield only opined to actual limitations in the area of social
 2   interaction. (R. at 358, 376.) And even in that area he opined to only mild limitations. (R.
 3   at 376.) The ALJ accounted for this limitation in Plaintiff’s RFC, which limits Plaintiff to
 4   “occasional interaction with the public and co-workers, with no crowd contact.” (R. at 19.)
 5   Furthermore, an ALJ need not adopt wholesale any physician’s opinion regarding a
 6   claimant’s limitations. See Carmickle v. Comm’r of Soc. Sec., 533 F.3d 1155, 1164 (9th
 7   Cir. 2008). Accordingly, the ALJ did not err by rejecting Dr. Littlefield’s prognosis or by
 8   refusing to adopt greater limitations than those included in Plaintiff’s RFC.
 9                 3.     The ALJ correctly rejected the treating physical therapist’s
                          opinion because it was contradicted by the medical evidence.
10
11          David Alexander Matuszeski, PT, treated Plaintiff 41 times for a right ankle
12   fracture. (Pl. Br. at 14.) He opined that Plaintiff was limited to sedentary work and had
13   various exertional limitations because of her impairments. (R. at 380–82.) The ALJ gave
14   his opinion little weight because it is inconsistent with the diagnostic imaging, which show
15   that Plaintiff’s fracture has largely healed, and because it was inconsistent with progress
16   notes that reflect improvement in Plaintiff’s symptoms. (R. at 23.)
17          The ALJ gave a sufficient reason for rejecting Matuszeski’s opinion and that reason
18   is supported by substantial evidence. See Molina, 674 F.3d at1111. As the ALJ noted, a CT
19   scan showed that by November 2016 Plaintiff’s fracture had largely healed. (R. at 521.)
20   Similarly, Plaintiff stated on March 1, 2017 that an injection “helped tremendously” and
21   that she “is no longer having pain.” (R. at 403.) Other records also demonstrate that though
22   she has some limitations, her ankle was healing. (R. at 407, 409, 444.) Therefore,
23   substantial evidence supports the ALJ’s rejection of Matuszeski’s opinion and the ALJ did
24   not err.
25   //
26   //
27
28          1
             If the ALJ errantly rejected Dr. Littlefield’s prognosis, such an error would be
     harmless because he correctly incorporated Dr. Littlefield’s opinion into Plaintiff’s RFC.

                                                 -7-
 1          B.     The ALJ correctly rejected Plaintiff’s symptom testimony because her
 2                 daily activities are inconsistent with her alleged limitations and the
                   medical evidence undermines her allegations.
 3
 4          The ALJ rejected Plaintiff’s allegations of disabling symptoms for three reasons.
 5   First, the ALJ found that “the medical evidence of record does not entirely support the
 6   claimant’s allegations regarding the extent of her mental and physical impairments.” (R. at
 7   23.) Second, the ALJ found that Plaintiff’s daily activities are not as limited as expected
 8   given Plaintiff’s allegations of disabling symptoms. (R. at 23.) Finally, the ALJ found that
 9   Plaintiff’s allegations were undermined by her lack of discomfort and ability to concentrate
10   and communicate at the hearing. (R. at 24.)
11          An ALJ performs a two–step analysis to evaluate a claimant’s testimony regarding
12   pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the ALJ
13   evaluates whether the claimant has presented objective medical evidence of an impairment
14   “which could reasonably be expected to produce the pain or symptoms alleged.”
15   Lingenfelter, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell v. Sullivan, 947
16   F.2d 341, 344 (9th Cir. 1991) (en banc) (internal quotation marks omitted)). If the claimant
17   presents such evidence then “the ALJ can reject the claimant’s testimony about the severity
18   of her symptoms only by offering specific, clear and convincing reasons for doing so.”
19   Garrison, 759 F.3d at 1014–15 (citing Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
20   1996)). This is the most demanding standard in Social Security cases. Id. at 1015. “In
21   evaluating the credibility of pain testimony after a claimant produces objective medical
22   evidence of an underlying impairment, an ALJ may not reject a claimant’s subjective
23   complaints based solely on a lack of medical evidence to fully corroborate the alleged
24   severity of pain.” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).
25          The ALJ provided specific, clear and convincing reasons for rejecting Plaintiff’s
26   symptom testimony and those reasons are supported by substantial evidence.2 Specifically,
27
            2
              The ALJ erred by rejecting Plaintiff’s testimony because of her demeanor at the
28   hearing. Plaintiff’s comfort and ability to answer questions at the hearing is not substantial
     evidence that her allegations of disabling symptoms are overstated. Nevertheless, this error

                                                 -8-
 1   the ALJ cited Plaintiff’s daily activities as being inconsistent with her alleged limitations.
 2   (R. at 23.) Plaintiff uses mobile devices for several activities, she consistently travels
 3   between Phoenix and Tucson, uses Uber and public transportation, and regularly attends
 4   events with her significant other. (R. at 23.) Although Plaintiff is correct that a claimant
 5   need not be complete incapacitated in order to be disabled, these activities still undermine
 6   Plaintiff’s allegations of disability because her activities show she was not as limited as she
 7   alleged. (Pl. Br. at 22.) Thus the ALJ did not err by relying on Plaintiff’s daily activities to
 8   reject her testimony.
 9             Similarly, as discussed above, the medical evidence undermines Plaintiff’s
10   allegations because the medical evidence substantiates only minor limitations. And
11   although an ALJ cannot reject symptom testimony solely because it is inconsistent with
12   the medical evidence, such an inconsistency is a permissible consideration. Burch, 400
13   F.3d at 680. Consequently, the ALJ did not err in rejecting Plaintiff’s symptom testimony.
14             C.    Substantial evidence supports the ALJ’s conclusion that Plaintiff can
                     perform light work despite her limitation to lifting or carrying up to ten
15
                     pounds.
16
17             The ALJ found that Plaintiff can perform light work, but is limited to occasionally
18   and frequently lifting or carrying ten pounds. (R. at 19.) However, light work requires
19   lifting no more than 20 pounds. 20 C.F.R. § 404.1567(b). Still, the ALJ concluded that
20   Plaintiff can perform light unskilled work as an office helper or housekeeper based on the
21   vocational expert’s testimony. (R. at 25.) Plaintiff claims this was error because light work
22   entails greater exertional requirements than the ALJ found Plaintiff is capable of. (Pl. Br.
23   at 24.)
24             Though Defendant apparently concedes that the ALJ’s and vocational expert’s
25   finding that Plaintiff can work as a housekeeper was error, the Court concludes that the
26   their conclusion that Plaintiff can work as an office helper was not error. (Def. Br. at 15.)
27   The ALJ’s conclusion was not error because an ALJ need only resolve a conflict between
28   was harmless because the ALJ provided other sufficient reasons for rejecting Plaintiff’s
     testimony. Stout, 454 F.3d at 1055.

                                                  -9-
 1   a vocational expert’s testimony that a claimant can perform a job and the listed
 2   requirements for that job when the conflict is apparent or obvious. See Gutierrez v. Colvin,
 3   844 F.3d 804, 808 (9th Cir. 2016).
 4          Here, there was no apparent or obvious conflict. The Dictionary of Occupational
 5   Titles description of the occupation of office helper does not list lifting or carrying 20
 6   pounds as an “essential, integral or expected” component of that position. DOT 239.567-
 7   010 OFFICE HELPER, available at 1991 WL 672232. See Gutierrez, 844 F.3d at 808.
 8   Furthermore, the vocational expert testified that the claimant could perform some light
 9   work even if she could never lift 20 pounds. (R. at 93.) Finally, the vocational expert also
10   testified that Plaintiff could perform the office helper position given her limitations, and
11   that this testimony was consistent with the Dictionary of Occupational Titles. (R. at 92–
12   93.) Therefore, the Court concludes that substantial evidence supports the ALJ’s
13   conclusion that there is work in significant numbers in the national economy that Plaintiff
14   can perform, and thus, she is not disabled.
15          IT IS THEREFORE ORDERED affirming the May 18, 2018 decision of the ALJ,
16   as upheld by the Appeals Council on March 28, 2019.
17          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
18   accordingly and close this matter.
19          Dated this 14th day of April, 2020.
20
21
22                                                   Honorable Diane J. Humetewa
23                                                   United States District Judge

24
25
26
27
28


                                                   - 10 -
